 


116 HRES 50 IH: Memorializing the unborn by lowering the United States flag to half-staff on the 22d day of January each year.
U.S. House of Representatives
2019-01-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
116th CONGRESS 
1st Session 
H. RES. 50 
IN THE HOUSE OF REPRESENTATIVES 
 
January 16, 2019 
Mr. Hice of Georgia (for himself and Mr. Mooney of West Virginia) submitted the following resolution; which was referred to the Committee on Oversight and Reform 
 
RESOLUTION 
Memorializing the unborn by lowering the United States flag to half-staff on the 22d day of January each year. 
 
 
Whereas, on January 22, 1973, the majority of the members of the Supreme Court ruled that abortion was a right secured by the Constitution; and  Whereas since that fateful day, over 60 million unborn children have perished: Now, therefore, be it 
 
That the House of Representatives supports the recognition of the Day of Tears in the United States of America and that the citizens therein be encouraged to lower their flags to half-staff to mourn and honor the innocents who have lost their lives to abortion.   